United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1079
                         ___________________________

Gustavo Lizardo Mendoza, also known as Gustavo Adan Lizardo Mendoza; Pedro
        Lizardo Mendoza, also known as Pedro Josue Lizardo Mendoza

                             lllllllllllllllllllllPetitioners

                                           v.

             Loretta E. Lynch, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                          Submitted: December 28, 2016
                             Filed: January 3, 2017
                                 [Unpublished]
                                 ____________

Before SMITH, BOWMAN, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

      Honduran citizens and siblings Gustavo and Pedro Lizardo Mendoza petition
for review of an order of the Board of Immigration Appeals upholding an
immigration judge’s (IJ’s) denial of their applications for asylum and withholding of
removal.1 After careful consideration, we conclude that substantial evidence supports
the decision. See Garcia-Milian v. Lynch, 825 F.3d 943, 945 (8th Cir. 2016). The
petition for review is denied. See 8th Cir. R. 47B.
                        ______________________________




      1
        The IJ also denied protection under the Convention Against Torture, but that
ruling is not before this court. See Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756
(8th Cir. 2004).

                                         -2-